DETAILED ACTION
This action is responsive to claims filed 16 July 2020.
Claims 1-14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 and 8. Specifically, the prior art of record fails to disclose releasing one or more transmission resources among a plurality of granted transmission resources for a sidelink communication in response to receiving an acknowledgment and then 
Lee et al. (US 11,172,506, hereinafter Lee) was found to be the closest prior art to the claimed invention. Lee, at Figs. 17 and 21 and associated description, discloses performing CR measurement on configured resource units. However, Lee does not disclose receiving an acknowledgment before performing CR.
As provided in the an International Search Report and Written Opinion for related International Application PCT/KR/2020/009386, QUALCOMM INCORPORATED, “Sidelink Resource Allocation Mechanism for NR V2X', R1-1807271, SGPP TSG RAN WGl Meeting #87, Reno, USA, 04 May 2019, §§ 4,8-4.4 (previously made of record, hereinafter R1-1807271) and SPREADTRUM COMMUNICATIONS, “Considerations on sidelink congestion control’, R1-1908365, SGPP TSG RAN WG1 #97, Reno, USA, 02 May 2013, § 3 (previously made of record, hereinafter R1-1908365) are also relevant. R1-1807271, at § 4.4 discloses a UE receiving an acknowledgment and releasing any reserved resources, but does not disclose measuring CR on reserved resources, let alone measuring CR after releasing any reserved resources. R1-1906365, at § 3, discloses measuring a channel occupancy ratio (CR) for a plurality of resources, but does not disclose measuring CR on remaining resources after a release of some resources.
Neither Lee, R1-1807271 nor R1-1908365 teach or suggest releasing less than all reserved resources and then measuring CR on the remaining reserved resources. Further, there is no reasonable combination of Lee, R1-1807271 and/or R1-1908365 that could otherwise render releasing some reserved resources and measuring CR on the remaining reserved resources obvious.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 11,172,506) is pertinent for the reasons provided above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Thomas R Cairns/Primary Examiner, Art Unit 2468